Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.

Response to Amendment
The amendment filed 18 November 2021 has been accepted and considered in this office action.  Claims 1, 2, 8, 9, 15, and 16 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 November 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Bansal teaches a method (abstract) comprising: 
receiving a request to verify a speaker associated with a communication from the speaker via a speaker device to a recipient ant a recipient device (col 2 lines 29-42, requesting that speaker verification signatures be provided with communication); 
receiving first data from the speaker in connection with the communication (col 2 lines 40-47, generate and provide audio signal of sender speech); 
accessing second data associated with the speaker to verify the speaker (col 3 lines 1-7, retrieving voice templates of speaker from repository); 
determining whether a match exists between the first data and the second data to yield a determination (col 3 lines 1-7 verifying authenticity of the identity of sender by comparing provided audio with voice templates); 
retrieving a communication address of the recipient, the communication address enabled a communication to be made to the recipient device (col 3 lines 20-28, retrieve email address from “To:” line); 
generating a notification for the recipient, wherein the notification reports on the determination (col 3 lines 20-28 sending verification information to recipient); 
transmitting the notification to the recipient  device at the communication address (col 3 lines 20-28 sending verification information to recipient) and 

Bansal does not specifically teach wherein the communication is a voicemail.
In the same field of using voiceprints to verify identities in communications, Hoblit teaches wherein the communication is a voicemail (col 3 lines 40-46, figure 4, speech for identification may be retrieved from voicemail that is to be authenticated).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to identify voices for voicemails as taught by Hoblit in the system of Bansal in order to accurately allow users to confirm the authenticity of voicemails (Hoblit col 2 lines 17-26).
However the prior art of record does not teach or fairly suggest the limitations of “determining whether a match exists between the voicemail and the data to yield a determination” as required by the claim and when combined with each and every other limitation of the claim.  The prior art matches additional voice challenge phrases for authentication, not the voicemail itself.  Therefore claim 1 is allowable.

Claims 8 and 15 contain similar limitations as claim 1 and therefore are allowable as well. 

Claims 2-7, 9-14, and 16-20 depend on and further limit claims 1, 8, and 15 and therefore are allowable as well.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655